Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
Petitioner pleaded nolo contendere to four counts of extortion on July 12, 1978, four days after the effective date of the Public Employee Pension Forfeiture Act (Act), Act of July 8, 1978, P.L. 752, 43 P.S. §1311 et seq. I am of the opinion that the forfeiture provisions of the Act are triggered not by the misconduct of the employee, but by the date of his plea or conviction. Therefore, I believe the issue is not whether the Act is unconstitutional as it is applied retroactively, but rather whether it is unconstitutional as it is applied prospectively.
I am persuaded that implied in every contract of public employment is an obligation to perform one’s job without using it for the commission of crimes. *373None of the decisions of onr Pennsylvania Supreme Court cited in the majority opinion deal with this specific problem. The cases cited in the majority opinion from other jurisdictions1 do deal with this specific problem and reach a result contrary to that of the majority in the instant case.
In Hiss v. Hampton, 338 F. Supp. 1141 (D.D.C. 1972), also cited by the majority, the Court held a somewhat similar federal statute2 to be an ex post facto law and inapplicable to Hiss because it was punitive and not regulatory. Perhaps more important to the court’s decision in the Hiss case was its reference to the fact that the statute at issue before that court was promulgated more to bar Hiss from receiving a pension than to regulate government service as a whole. Such is not true in the instant case. At the time of Hiss ’ trial and conviction, there was no statute prohibiting him from collecting his pension. In the instant ease, Burello knew, or should have known, before he entered his plea what the consequences could be for his pension rights. In such circumstances, I do not believe that the ex post facto law prohibition of our Constitution is applicable.
Finally, I am not certain if the majority has decided that the entire statute is unconstitutional or whether it has decided only that the application of the statute to this “worst-case” situation is unconstitutional.
In any event, I would hold that the Act may be applied prospectively and since I believe that is what was done in the instant case, I would affirm the order of the State Employes ’ Retirement Board.

 In addition, I would add the following case: Baltimore County Board of Trustees v. Comes, 247 Md. 182, 230 A.2d, 458 (1967).


 The Government Organization and Employees Act, 5 U.S.O. §8313.